Citation Nr: 1011652	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  05-01 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, status post fusion with 
radiculopathy of the upper extremities.

2.  Entitlement to service connection for a right clavicle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active service from October 1969 to February 
1974 and from January 1975 to September 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to service 
connection for the claimed cervical spine and right clavicle 
disorders.

In February 2008, the Board remanded these matters to the RO 
via the Appeals Management Center (AMC) for additional 
development.

In his December 2002 claim, the Veteran included a claim for 
entitlement to service connection for a left knee disorder.  
As the issue of entitlement to service connection for a left 
knee disorder has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is again referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Evidence of record does not demonstrate that a cervical 
spine disorder was manifested during active service, was 
manifested within the first post-service year, or was 
developed as a result of an established event, injury, or 
disease during active service.

3.  Evidence of record does not demonstrate that a right 
clavicle disorder was manifested during active service, was 
manifested within the first post-service year, or was 
developed as a result of an established event, injury, or 
disease during active service.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical spine, status 
post fusion with radiculopathy of the upper extremities, was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

2.  A right clavicle disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in February 2003, February 2005, and 
March 2008 that fully addressed all notice elements.  The 
February 2003 letter sent prior to the initial RO decision in 
these matters.  These letters informed him of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in March 2008, the 
AMC provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the AMC 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

A review of the claims file shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims during the course of 
this appeal.  His service treatment records, service 
personnel records, records from the Social Security 
Administration (SSA), and all relevant VA and private 
treatment records pertaining to his claims have been obtained 
and associated with his claims file.  

Next, specific VA medical examinations pertinent to the 
issues on appeal were obtained in October 2003 and July 2009.  
The Board finds that the examinations were adequate for 
evaluation purposes.  Specifically, the July 2009 examiner 
reviewed the claims file and interviewed the Veteran as well 
as conducted a detailed physical examination.  In addition, 
there is no indication that the VA examiner was not aware of 
the Veteran's past medical history or that he misstated any 
relevant fact.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) 
(noting that a medical opinion must describe the disability 
in sufficient detail so the Board can make a fully informed 
evaluation of the disability).  

Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  

For certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).

In July 2003, VA's General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service-connected unless the disease or injury 
is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition"--that is, a worsening that existed not only at 
the time of separation but one that still exists currently--
is required.  Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102 (2009).

Factual Background and Analysis

I.  Cervical Spine Disorder

Service treatment records did not reflect any complaints, 
treatment, or findings of a cervical spine disorder.  
Treatment notes dated in October 1973 detailed complaints of 
headache with numbness in the upper extremities.  It was 
noted that the Veteran was sent to the Naval Hospital in 
Charleston, South Carolina for evaluation of headache and 
numbness of upper extremities.  The examiner noted several 
months history of episodic headaches with no loss of 
consciousness and listed an impression of vascular headaches.  
(The Board notes that the Veteran receives service-connected 
compensation for bilateral carpal tunnel syndrome, which 
results in numbness/tingling in the hands).

Private treatment records dated in September 2002 listed 
diagnoses of cervical radiculopathy as well as cervical 
spondylosis and stenosis.  It was noted that the Veteran 
underwent an anterior cervical discectomy and decompression 
of the spinal cord and nerve roots of C5-6 and C6-7 with 
anterior arthrodesis with autograft, anterior instrumentation 
of C5-C7, and structural iliac bone graft.  A November 2002 
treatment note listed an impression of status post anterior 
cervical decompression and fusion C5-C6 and C6-C7, persistent 
cervical pain, and bilateral hand paresthesias in a patient 
with previous carpal tunnel surgery. 

Additional private treatment notes dated in July and November 
2002 showed complaints of neck pain and findings of disc 
disease.

In an October 2003 VA hand examination report, the Veteran 
indicated that he had been treated for a cervical spine 
problem after service and it was noted that his neck was not 
considered a service-related problem.

In an October 2003 VA general medical examination report, the 
Veteran complained of neck pain.  He indicated that his neck 
pain originated from an injury during his naval service from 
October 1969 to February 1974 when a deck hatch fell and hit 
him in the head, causing three weeks of posterior cervical 
and occipital area pain and resulting in him being airlifted 
to the Naval Air Station in Charleston, South Carolina.  He 
reported that he had occipital and high posterior cervical 
pain since that time. 

It was noted that the Veteran was receiving benefits from SSA 
after undergoing a three level cervical fusion using three 
bone grafts harvested from his left iliac crest.  The Veteran 
reported that the procedure did relieve some of his arm pain 
but did not relieve a C3-4 level occipital and posterior 
cervical pain or a right posterior shoulder C8 dermatomal 
area pain.  Physical examination findings showed limitation 
of motion of the neck.  The examiner diagnosed occipital and 
high posterior cervical pain reportedly due to C3 cervical 
root compression and suspected right shoulder dermatomal pain 
due to low cervical nerve root compression to be evaluated 
further by cervical MRI to be ordered by the Veteran's family 
physician.  An October 2003 X-ray report listed an impression 
of anterior fusion with compression place and screws from C5 
through C7, mild degenerative disc disease, mild spinal canal 
and foraminal stenosis, and normal alignment without 
fracture.

In his February 2004 notice of disagreement, the Veteran 
asserted that he had documented back injuries as well as 
repetitive use of arms, neck, back, and legs
throughout service that created his osteoarthritis and 
degenerative disc disease. 

Records received from SSA in 2008 indicate that the Veteran 
was awarded benefits based on a primary diagnosis of ischemic 
heart disease and a secondary diagnosis of disorders of the 
spine.  

Records from SSA contained a June 2002 statement from the 
Veteran which described in detail two post-service neck 
injuries occurring in 1998 and 1999.  A May 2002 private MRI 
report listed a conclusion of multilevel degenerative disc 
disease with maximum changes at C3-4, C5-6, and C6-7, central 
and paracentral disc protrusions at C3-4, C5-6, and to a 
lesser degree at C6-7 and C7-T1, and canal and forminal 
encroachment changes at C3-4, C5-6, and C6-7.  A November 
2002 disability evaluation listed an impression of c-spine 
instability secondary to five herniated discs and 
degenerative disc disease - failure of 1st stage c-spine 
reconstructive surgery. 

The records also contained private treatment notes dated in 
2004 that showed additional treatment for cervical and 
bilateral arm pain, status post anterior cervical discectomy 
and fusion at C6-7, cervical spondylosis at C3-4, and 
paresthesias of the upper extremities.  A February 2004 
myelogram report revealed narrowing of the right C4 
neuroforamen secondary to spondylotic change at the 
uncovertebral joint, mild ventral extradural impression upon 
the thecal sac at C6-7 level secondary to endplate 
degenerative change, status post C5 through C7 anterior 
fusion, and right-sided extradural impression at C3-4.  
Additional private treatment notes dated in February and 
April 2005 showed complaints of chronic neck pain.

In a July 2009 VA joints examination report, the Veteran 
indicated that he was hit with a hatch during service.  After 
reviewing the claims file and examining the Veteran, the 
examiner diagnosed cervical strain and residuals of 
intracervical diskectomy and fusion of C5 through C7.  He 
opined that the claimed cervical spine disorders were less 
likely than not related to military service, noting that 
there was no history of an injury from service and that 
degenerative changes were more likely than not related to 
age-related progression. 

While treatment notes dated in October 1973 reflected 
complaints of bilateral hand numbness, service treatment 
records do not reveal any findings, diagnosis, or treatment 
of any cervical spine disorder or injury during active 
service.  Post-service VA and private records first show 
treatment for the claimed cervical spine disorder many years 
after the Veteran's discharge from active service in 1994.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of many years between service discharge and medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  The record also does not 
include any medical evidence or opinion even suggesting a 
medical nexus between the Veteran's claimed cervical spine 
disorder and his active military service, and neither the 
Veteran nor his representative has identified or even alluded 
to the existence of any such opinion.  In fact, in the July 
2009 VA examination report, a VA examiner specifically opined 
that the claimed cervical spine disorder was less likely than 
not related to military service, noting that there was no 
history of an injury from service and that degenerative 
changes were more likely than not related to age-related 
progression.  Consequently, the Board concludes that this 
evidence is insufficient to show that the Veteran's claimed 
cervical spine disorder is related to his active service.

II.  Right Clavicle Disorder

The Veteran's service treatment records included the June 
1969 enlistment examination that did not list any defects of 
the upper extremities.  He reported broken bones in his March 
1994 Report of Medical History.  The examiner indicated that 
a right clavicle fracture had occurred prior to enlistment 
and was not considered disabling. 

A February 2003 private MRI report listed an impression of 
moderate arthritic changes of the acromioclavicular joint, 
supraspinatus tendinopathy with probable partial tear of the 
articular surface of mid-supraspinatus tendon, and 
subacromial/subdeltoid bursitis. 

Additional private treatment notes dated in February and 
March 2003 showed complaints of right shoulder pain.

In an October 2003 VA general medical examination report, the 
Veteran complained of shoulder pain and indicated that he 
sustained some road rash to the right shoulder prior to 
entering service.  He reported that he believed he healed 
without any residual complaints which would have kept him 
from active service.  It was noted that the Veteran underwent 
a right shoulder arthroscopy a few weeks before for right 
shoulder pain and decreased range of motion.  Physical 
examination findings showed limitation of motion of the right 
shoulder by both pain and stiffness.  An October 2003 X-ray 
report listed an impression of osteopenia with otherwise 
negative bilateral shoulders.

In his February 2004 notice of disagreement, the Veteran 
reported that his right acromioclavicular joint arthritis was 
related to repetitive use of his arms, neck, back, and 
shoulders while lifting, bending, standing, climbing, working 
in freezers, and with inventory during service.

Records from SSA received in 2008 contained a private 
progress record dated in August 1998 that detailed findings 
of right shoulder tendonitis.  An April 2002 X-ray report 
showed no fracture, dislocation, or evidence of degenerative 
changes in the bilateral shoulders.  Additional private 
treatment records dated in January 2004 listed an assessment 
of continued right shoulder pain status post operative 
arthroscopic rotator cuff debridement for partial thickness 
tear, subacromial decompression and labral repair.  

In a July 2009 VA joints examination report, the Veteran 
indicated that he did a lot of repetitive type lifting during 
service and that this may have injured his shoulder.  After 
reviewing the claims file and examining the Veteran, the 
examiner diagnosed shoulder strain and residuals of right 
shoulder arthroscopy for distal clavicle excision and 
subacromial decompression.  He opined that it was less likely 
than not that the right shoulder condition had its onset in 
or was related to service, noting that it was more likely to 
be age related progression. 

As an initial matter, the Board has considered the 
aggravation theory of entitlement to service connection.  The 
Board recognizes that an examiner indicated that a right 
clavicle fracture had occurred prior to enlistment and was 
not considered disabling in a March 1994 Report of Medical 
History.  However, in this case, the Veteran's right shoulder 
was marked as normal at entry into service and there is no 
clear and unmistakable evidence that the claimed right 
clavicle disorder pre-existed his military service.  
Consequently, the Board finds that the presumption of 
soundness at entry into service is not rebutted by the 
evidence of record.

Therefore, the Board will now consider the Veteran's claim 
for entitlement to service connection on a direct basis.  
Service treatment records do not reveal any findings, 
diagnosis, or treatment of any right shoulder disorder or 
injury during active service.  Post-service VA and private 
records first show treatment for the claimed right shoulder 
disorder many years after the Veteran's discharge from active 
service in 1994.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (the passage of many years between service 
discharge and medical documentation of a claimed disability 
is evidence against a claim of service connection).  

The record also does not include any medical evidence or 
opinion even suggesting a medical nexus between the Veteran's 
claimed right clavicle disorder and his active military 
service, and neither the Veteran nor his representative has 
identified or even alluded to the existence of any such 
opinion.  In fact, in the July 2009 VA examination report, a 
VA examiner specifically opined that it was less likely than 
not that the right shoulder condition had its onset or is 
related to service, noting that it was more likely to be age-
related progression.  Consequently, the Board notes that this 
evidence is insufficient to show that the Veteran's claimed 
right clavicle disorder is related to his active service.

III.  Additional Considerations

Evidence of record also includes the Veteran's statements 
asserting continuity of symptoms as well as a nexus between 
his claimed cervical spine and right clavicle disorders and 
his active service.  

	The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   As 
noted above, he has indicated that he continued to experience 
neck pain since he was injured during service as well as 
after his retirement from service.  The Veteran has also 
asserted that repetitive type lifting during service may have 
injured his shoulder and caused his current right clavicle 
disorder. 

	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
In this case, the Board finds that the Veteran's reported 
history of continued cervical spine symptomatology since 
active service, while competent, is nonetheless not credible, 
as it is inconsistent with the other evidence of record.  
Indeed, while he stated that his cervical spine disorder 
began in service, his March 1994 retirement examination 
report was absent of any cervical spine complaints or 
findings.  Moreover, post-service evidence included a June 
2002 statement from the Veteran which described in detail two 
post-service neck injuries occurring in 1998 and 1999.  It 
also does not reflect treatment related to the claimed 
cervical spine disorder for many years following active 
service. 

	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  Pond v. West, 
12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity of cervical spine 
symptomatology has not been established, either through 
medical evidence or through his statements.

In addition, while the Board reiterates that the Veteran is 
competent to report symptoms as they come to him through his 
senses, a cervical spine or right clavicle disorder is not 
the type of disorder that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Such competent evidence has 
been provided by the medical personnel who have examined the 
Veteran during the current appeal and by treatment records 
obtained and associated with the claims file.  Here, the 
Board attaches greater probative weight to the clinical 
findings than to his lay statements.  Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991).  Consequently, a nexus between the 
Veteran's claimed cervical spine disorder or right clavicle 
disorder and his active service has not been established, 
either through medical evidence or his statements.

For the foregoing reasons, the claims for service connection 
for cervical spine disorder and for a right clavicle disorder 
must be denied.  In arriving at the decision to deny the 
claims, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claims, that doctrine is not 
applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, 
the appeals are denied.
	

ORDER

Entitlement to service connection for degenerative disc 
disease of the cervical spine, status post fusion with 
radiculopathy of the upper extremities, is denied.

Entitlement to service connection for a right clavicle 
disorder is denied.



____________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


